                     Case 3:17-cv-05517-EMC Document 384 Filed 03/26/21 Page 1 of 2



               I   LAEL D. ANDARA (SBN 215416)
                   DANIEL E. GAITAN (SBN 326413)
               2   ROPERS MAJESKI PC
                   I 00 I Marshall Street, 5th Floor
               3   Redwood City, CA 94063
                   Telephone:      650.364.8200
               4   Facsimile:      650.780.1701
                   Email:          lael.andara@ropers.com
               5                   daniel.gaitan@ropers.com
               6   Attorneys for Plaintiff
                   SINCO TECHNOLOGIES PTE LTD
               7

               8                                    UNITED STATES DISTRICT COURT
               9                               NORTHERN DISTRICT OF CALIFORNIA
  0
  +-'         10
  0     >-

              11   SINCO TECHNOLOGIES PTE LTD,                         Case No. 3: l 7CV55 l 7
  Q_    +-'

  0 O
  u
  -
        --0
        0

  § s
  (1J   0
              12                       Plaintiff,                      PLAINTIFF SINCO TECHNOLOGIES
                                                                       PTE LTD'S NOTICE OF MOTION &
  ·-    --0
   Vl    Q)
  a']   cc
              13             V.                                        AND DAUBERT MOTION TO STRIKE
                                                                       THE EXPERT REPORT OF
              14   SINCO ELECTRONICS (DONGGUAN) CO.,                   DEFENDANTS' DAMAGES EXPERT
                   LTD.; XINGLE ELECTRONICS                            HENRY KAHRS AND TO PRECLUDE
U)            15   (DONGGUAN) CO., LTD.; XINGKE                        MR. KAHRS AND ADRIAN FLEISSIG
0::
w
                   ELECTRONICS TECHNOLOGY CO., LTD.;                   FROM TESTIFYING AT TRIAL
              16   SINCOO ELECTRONICS TECHNOLOGY
                   CO., LTD.; MUI LIANG TJOA (an
CL            17   individual); NG CHER YONG aka CY NG (an
0             18
                   individual); and LIEW YEW SOON aka
                   MARK LIEW (an individual),
                                                                       Date:
                                                                       Time:
                                                                                    TBD
                                                                                    TBD
0::           19                       Defendants.
                                                                       Courtroom:
                                                                       Judge:
                                                                                    5
                                                                                    Edward M. Chen
              20                                                       Trial Date:        11/1/2021
                                                                       Date Action Filed: 9/22/2017
              21

              22   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

              23             PLEASE TAKE NOTICE that at a date and time to be set by the Court, located at 450

              24   Golden Gate Avenue, San Francisco, California 94102, in Courtroom 5 located on the 17th Floor,

              25   before the Honorable Judge Edward M. Chen, Plaintiff, SINCO TECHNOLOGIES, PTE, LTD.,

              26   ("SINCO") by and through its Attorneys ofrecord, will and hereby does respectfully move for an

              27   Order striking the Defendants: SinCo Electronics (Dongguan) Co., Ltd., doing business as

              28   XingKe Electronics (Dongguan) Co., Ltd.; Mui Liang Tjoa; Mark Liew; and Cy Ng's

                   4834-4826-2356. 7                                              PLAINTIFF'S NOTICE OF MOTION &
                                                                 -I-                            DA UBERTMOTION
                                                                                                        3:17CV5517
       Case 3:17-cv-05517-EMC Document 384 Filed 03/26/21 Page 2 of 2



 1   (“XINGKE”) sponsored damages expert report and precluding Henry Kahrs and Adrian Fleissig
 2   from testifying at trial.

 3
              This Motion is made pursuant to the Federal Rules of Evidence Rules 104, 702, 703; 401-
 4
     403, 104(a) and Federal Rules of Civil Procedure (FRCP) Rule 26(a)(2), Daubert v. MerrellDow
 5
     Pharms., Inc., 509 U.S. 579 (1993) and other relevant case law and statutory law within the
 6
     Memorandum of Points of Authority, and any legal authority this Court sees fit. Specifically, Mr.
 7
     Kahrs expert opinions are barred by Federal Rules of Evidence 104, 401-403 and 702-703 as the
 8
     opinions: (1) are not premised on an objective and reliable evidentiary basis that is appropriate for
 9
     an expert opinion on the matters presented; (2) improperly assert, as an expert opinion, that there
10
     was no consumer confusion of the trademarks; and (3) creates a danger of prejudice, confusion of
11
     the issues, and misleading of the jury, all of which would outweigh the probative value of the
12
     proposed expert opinions. SINCO respectfully requests that this Court strike the expert report of
13
     Defendants’ damages expert Mr. Kahrs and to preclude Mr. Kahrs and Mr. Fleissig from
14
     testifying at trial.
15

16            The Motion is based on this Notice of Motion and Motion, the accompanying Memorandum

17   of Points and Authorities in support thereof, and the pleadings on file with the Court in this action;

18   and on such further oral argument and documentary evidence, as may be presented at the hearing

19   of this motion.

20
     Dated: March 26, 2021                         Respectfully submitted,
21
                                                   ROPERS MAJESKI PC
22

23

24                                                        TODD A. ROBERTS
                                                          LAEL D. ANDARA
25                                                        JENNIFER E. ACHESON
                                                          DANIEL E. GAITAN
26                                                        Attorneys for Plaintiff
                                                          SINCO TECHNOLOGIES PTE LTD
27

28

     4834-4826-2356.7                                                  PLAINTIFF'S NOTICE OF MOTION &
                                                      -2   -                          DA UBERT MOTION
                                                                                             3T7CV5517
